
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.10


EDGEN/MURRAY, L.P. INCENTIVE PLAN
(For Edgen and its Subsidiaries)

Adopted December 15, 2005


--------------------------------------------------------------------------------




EDGEN/MURRAY, L.P. INCENTIVE PLAN


1.     Purpose of the Plan

        The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining valued employees and directors by offering them a
greater stake in the Company's success and a closer identity with it, and to
encourage ownership of the Company's common units by such employees and
directors.

2.     Definitions

        2.1   "Approved Sale" means an Approved Sale as that term is defined in
the Limited Partnership Agreement.

        2.2   "Award" means an award of Restricted Common Units under the Plan.

        2.3   "Award Agreement" means the Agreement between the Company and a
Holder pursuant to which an Award is granted and which specifies the terms and
conditions of that Award, including the vesting requirements applicable to that
Award.

        2.4   "Administrator" means the Company's General Partner (the "General
Partner") as defined in the Limited Partnership Agreement provided that the
General Partner may delegate authority with respect to Plan administration to
the Compensation Committee of Edgen's Board of Directors or, if no such
committee has been appointed, Edgen's Board of Directors.

        2.5   "Cause" means

        (a)   a conviction of, a plea of nolo contendere, a guilty plea or
confession by the Holder to an act of fraud, misappropriation or embezzlement or
to a felony;

        (b)   the commission of a fraudulent act or practice by the Holder
affecting the Company or its Subsidiaries;

        (c)   the willful failure by the Holder to follow the directions of the
Administrator;

        (d)   the Holder's habitual drunkenness or use of illegal substances,
each as determined in the reasonable discretion of the Administrator;

        (e)   the material breach by an Employee of the Employee's employment
agreement with the Company or its Subsidiaries, if any; or

        (f)    an act of gross neglect or gross or willful misconduct that
relates to the affairs of the Company or its Subsidiaries, which the
Administrator, in its reasonable discretion, deems to be good and sufficient
cause;

provided, that if the Holder shall receive a Termination Notice with respect to
a termination for Cause pursuant to Sections 2.4(c), 2.4(e) and/or 2.4(f), then
the Holder shall have thirty (30) days following receipt of the Termination
Notice to cure the breach specified therein, if capable of being cured, to the
reasonable satisfaction of the Administrator prior to the Holder's service being
terminated for Cause pursuant thereto; provided, however, the Holder shall have
the right to cure any such breach only one (1) time in any twelve (12) month
period.

        2.6   "Change in Control" means the sale of the Company or Egden in an
Approved Sale or by any other, merger, consolidation, recapitalization,
reorganization, sale of securities, sale of assets or otherwise in one
transaction or a series of related transactions to a person or persons (other
than to funds managed by Jefferies Capital Partners or to any person, persons or
entities affiliated therewith), pursuant to which such person or persons
(together with its affiliates) acquires (i) securities representing at least a
majority of the voting power of all securities of the Company or Egden including

2

--------------------------------------------------------------------------------




securities convertible, exchangeable or exercisable for or into voting
securities of the Company or Egden, assuming the conversion, exchange or
exercise of all securities convertible, exchangeable or exercisable for or into
voting securities, or (ii) all or substantially all of the consolidated assets
of the Company or Egden. The determination of whether a Change in Control has
occurred shall be made by the Administrator in its sole discretion.

        2.7   "Code" means the Internal Revenue Code of 1986, as amended.

        2.8   "Common Units" means the Common Units of the Company as defined in
the Limited Partnership Agreement, or such other class or kind of interests or
other securities resulting from the application of Section 7.

        2.9   "Company" means Edgen/Murray, L.P., a Delaware limited
partnership, or any successor entity.

        2.10 "Director" mean an individual who is performing services for Edgen
as a member of its Board of Directors, or who is performing similar services
with respect to Edgen for the Company and has been designated a "Director" by
the General Partner (as defined in Section 2.4), who is not an employee of the
Company or any Subsidiary.

        2.11 "EBITDA" means for any given year, Edgen's earnings before
interest, income taxes, depreciation and amortization as determined after
payment of bonuses, if any, but adjusted for purchase accounting or any other
items that are considered unique, or likely to affect only one accounting period
(unique or "one time" charges are charges for which, under generally accepted
accounting principles consistently applied, an adjustment to EBITDA would be
considered proper), as determined by the Administrator, in its sole discretion,
based on the audited financial statements for such year.

        2.12 "Edgen" means Edgen Corporation, a Nevada corporation, or any
successor corporation.

        2.13 "Edgen Common Stock" means the Common Stock of Edgen, par value
$0.01 per share, or such other class or kind of shares or other securities
resulting from the application of Section 7.

        2.14 "Edgen Equity Value" means the amount, in dollars, obtained by
multiplying Edgen's EBITDA for Edgen's calendar year accounting period
immediately preceding the date as of which Equity Value is to be determined, by
the number 5.76, and subtracting from that product (a) all Indebtedness for
Borrowed Money of Edgen and its Subsidiaries outstanding on the last day of that
same accounting period, (b) the aggregate liquidation preferences (including
accrued but unpaid dividends) of all shares of any equity security of Edgen or
any Subsidiary that, in the event of the Edgen's liquidation, entitles the
holders of such securities to be paid before the holders of Edgen Common Stock
and that are outstanding on the last day of that same accounting period, offset
by (c) the amount of cash and cash equivalents on Edgen's balance sheet on the
last day of that same accounting period.

        2.15 "Employee" means an officer or other key employee of Edgen or a
Subsidiary, including a director who is such an employee.

        2.16 "Fair Market Value" means, on any given date, if the Company's
Common Units are not Publicly Traded, the value of a Common Unit as determined
by the Company in its sole discretion. If the Company's Common Units are
Publicly Traded, "Fair Market Value" means (c) if the Common Units are listed on
an established stock exchange or exchanges, the closing price of the Common
Units on the principal exchange on which it is traded on such date, or if no
sale was made on such date on such principal exchange, on the last preceding day
on which the Common Units were traded or (d) if the Common Units are not then
listed on an exchange, but are quoted on the NASDAQ Stock Market, Inc.
("NASDAQ") or a similar quotation system, the most recent closing price per each
Common Unit as quoted on NASDAQ or similar quotation system.

3

--------------------------------------------------------------------------------




        2.17 "Holder" means an Employee or Director to whom an Award is made.

        2.18 "Indebtedness for Borrowed Money" of a Person means (a) all
indebtedness of such Person, either directly or indirectly, for borrowed money,
whether current or funded, secured or unsecured, (b) all indebtedness of such
Person, either directly or indirectly, for deferred purchase price of property
or services represented by a note or other security, (c) all indebtedness of the
such Person, either directly or indirectly, created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person, even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property, (d) all indebtedness of such Person, either directly
or indirectly, secured by a purchase money mortgage or other lien to secure all
or part of the purchase price of property subject to such mortgage or lien,
(e) all obligations under leases which shall have been or should be, in
accordance with generally accepted accounting principles, recorded as capital
leases in respect of which the such Person, either directly or indirectly, is
liable as lessee, (f) any liability of such Person, either directly or
indirectly, in respect of banker's acceptances or letters of credit and (g) all
indebtedness referred to in clause (a) through (f) above which is directly or
indirectly guaranteed by such Person or any of its Subsidiaries or which such
Person or any of its Subsidiaries has agreed, contingently or otherwise, to
purchase or otherwise to acquire or in respect of which it has otherwise assured
a creditor against loss.

        2.19 "Limited Partnership Agreement" means the Amended and Restated
Limited Partnership Agreement of Edgen/Murray, L.P., dated as of December 15,
2005, as amended from time to time.

        2.20 "1934 Act" means the Securities Exchange Act of 1934, as amended.

        2.21 "Plan" means the Edgen/Murray, L.P. Incentive Plan herein set
forth, as amended from time to time.

        2.22 "Per Share Equity Value" means the per share amount, in dollars,
derived by dividing the Edgen Equity Value as the last day of Edgen's fiscal
year ending immediately before the date on which Per Share Equity Value is to be
determined by 2,400,000.

        2.23 "Person" means and includes an individual, a trust, estate,
partnership, association, company, including without limitation, a limited
liability company or a corporation.

        2.24 "Publicly Traded" means that relevant equity securities are listed
on an established stock exchange or exchanges, or are quoted on NASDAQ or a
similar quotation system

        2.25 "Restricted Common Units" means Common Units awarded by the
Administrator under Section 6 of the Plan.

        2.26 "Restriction Period" means the period during which a Restricted
Common Unit awarded under Section 6 of the Plan is subject to forfeiture. The
Restriction Period shall not lapse with respect to any Restricted Common Unit
until all conditions imposed under Sections 6.4 or 6.5, or otherwise under this
Plan and the Award Agreement, have been satisfied.

        2.27 "Subsidiary" means any entity (other than Edgen (or when
specifically required by context, the Company)) in an unbroken chain beginning
at the top of such chain with the Edgen (or when specifically required by
context, the Company) (or any successor to Edgen, or as required by context, the
Company) if each of the entities other than the last entity in the unbroken
chain owns interests possessing 50% or more of the total combined voting or
economic power of all classes of such interests in one of the other entities in
such chain.

        2.28 "Termination Notice" means a written notice delivered by the
Company or Edgen in the case of a Director, or by Edgen or any of its
Subsidiaries in the case of an Employee specifying that Edgen or any of its
Subsidiaries has terminated the Employee's employment or the Company or that the
Company or Edgen has terminated the Director's services as a Director.

4

--------------------------------------------------------------------------------




3.     Eligibility

        Any Employee of Edgen or any of its Subsidiaries, or any Director, is
eligible to receive an Award.

4.     Administration and Implementation of Plan

        4.1   The Plan shall be administered by the Administrator, which shall
have full power to interpret and administer the Plan and full authority to act
in selecting the Holders to whom Awards will be granted, in determining whether,
and to what extent, Awards may be transferable by the Holder, in determining the
amount of Awards to be granted to each such Holder, in determining the terms and
conditions of Awards granted under the Plan and in determining the terms of the
Award Agreements that will be entered into with Holders.

        4.2   The Administrator shall have the power to adopt regulations for
carrying out the Plan and to make changes to such regulations as it shall, from
time to time, deem advisable. Any interpretation by the Administrator of the
terms and provisions of the Plan and the administration thereof, and all actions
taken by the Administrator, shall be final and binding on Holders.

        4.3   The Administrator may amend any outstanding Awards without the
consent of the Holder to the extent it deems appropriate; provided however, that
in the case of amendments adverse to the Holder, the Administrator must obtain
the Holder's consent to any such amendment.

5.     Units Subject to the Plan

        5.1   Subject to adjustment as provided in Section 7, the total number
of Common Units available for Awards under the Plan shall be 550,000.

        5.2   Any Common Units issued by the Company in connection with the
assumption or substitution of outstanding equity or similar grants from an
acquired company shall not reduce the Common Units available for Award under the
Plan. If any Common Units subject to any Award granted hereunder are forfeited
or such Award otherwise terminates, the Common Units subject to such Award, to
the extent of any such forfeiture or termination, shall again be available for
Awards under the Plan.

6.     Restricted Common Units

        An Award of a Restricted Common Unit is a grant by the Company of a
specified number of Common Units to the Holder, which Common Units are subject
to forfeiture during a Restriction Period upon the happening of specified events
or as result of the failure to meet financial targets or performance goals or
satisfy other conditions specified in the Award Agreement. Such an Award shall
be subject to the following terms and conditions:

        6.1   Restricted Common Units shall be evidenced by Award Agreements.
Such agreements shall conform to the requirements of the Plan and may contain
such other provisions as the Administrator shall deem advisable.

        6.2   Upon determination of the number of Restricted Common Units to be
granted to the Holder, the Administrator shall if it would otherwise normally
issue certificates evidencing the ownership of Common Units direct that a
certificate or certificates representing that number of Common Units be issued
to the Holder with the Holder designated as the registered owner. The
certificate(s), if any, representing such Common Units shall bear appropriate
legends as to sale, transfer, assignment, pledge or other encumbrances to which
such Restricted Common Units are subject, both during the Restriction Period and
thereafter under the Limited Partnership Agreement, and, if issued, such
certificates shall be deposited by the Holder, together with an appropriate
instrument of assignment endorsed in blank, with the Company, to be held in
escrow during the Restriction Period.

5

--------------------------------------------------------------------------------




        6.3   During the Restriction Period the Holder shall have the right to
receive the Holder's allocable share of any distributions made by the Company on
its Common Units and, to the extent such Restricted Common Units have voting
power, to vote the such Restricted Common Units.

        6.4   The Administrator may condition the expiration of the Restriction
Period upon: (i) the Holder's continued service over a period of time with the
Company or its Subsidiaries, (ii) the Company's or Edgen's attainment of
specified financial targets, (iii) the achievement by the Holder, the Company,
Edgen or its Subsidiaries of any other performance goals set by the
Administrator, or (iv) any combination of the above conditions, as specified in
the Award Agreement. If the specified conditions are not attained, the Holder
shall forfeit the portion of the Award with respect to which those conditions
are not attained, and the underlying Common Units shall be forfeited to the
Company.

        6.5   The Award Agreement shall specify the duration of the Restriction
Period and the financial, performance, service, termination of service or other
conditions under which the Restricted Common Units may be forfeited to the
Company. At the end of the Restriction Period, when all such conditions have
been satisfied, the restrictions imposed hereunder shall lapse with respect to
the number of Restricted Common Units as determined by the Administrator, and
any legend described in Section 6.2 that is then no longer applicable, shall be
removed and such number of Common Units delivered to the Holder (or, where
appropriate, the Holder's legal representative). The Company may, in its sole
discretion, modify or accelerate the vesting and delivery of any Restricted
Common Units.

        6.6   A Holder who is awarded Restricted Common Units shall, regardless
of whether the Restriction Period with regard to such Award has lapsed, be a
party to and bound by the Limited Partnership Agreement, as a limited partner
thereunder. Accordingly, any Restricted Common Units issued under the Plan shall
be held, transferred, sold or otherwise disposed of only in accordance with the
Limited Partnership Agreement. Without limiting the generality of the foregoing,
each Holder shall be bound by the provisions set forth in the Limited
Partnership Agreement with regard to an Approved Sale, as well as be bound by
any transfer restrictions, tag along rights, restrictive covenants and other
obligations delineated in the Limited Partnership Agreement. Any amendment to
the Limited Partnership Agreement that effects a provision contained herein
shall be deemed to be an amendment to the Plan.

        6.7   Upon a Change in Control, and subject to the exercise of the
Administrator's discretion to vest all Awards under Section 6.5, any then
outstanding Awards shall be treated as provided in the applicable Award
Agreement.

        6.8   Unless specifically provided otherwise in an Award Agreement, upon
a termination of a Holder's service for any reason, the Holder shall forfeit any
unvested Restricted Common Units, i.e., any Restricted Common Units with respect
to which the Restriction Period has not lapsed.

        6.9   Notwithstanding any provision in the Plan or in any Award
Agreement to the contrary, upon a termination of the Holder's service by the
Company (or its Subsidiaries) for Cause, the Holder shall forfeit any Restricted
Common Units issued under the Plan, regardless of whether such Restricted Common
Units are vested and otherwise free from restriction.

7.     Adjustments upon Changes in Capitalization

        In the event of a reorganization, recapitalization, unit split,
spin-off, split-off, split-up, unit dividend, issuance of unit rights,
combination of interests, merger, consolidation or any other change in the
corporate structure of the Company or Edgen affecting the Common Units or the
Edgen Common Stock, or any distribution to interestholders other than a cash
distribution, the Administrator shall make appropriate adjustment in the number
and kind of equity interests authorized by the Plan and any other adjustments to
outstanding Awards as it determines appropriate.

6

--------------------------------------------------------------------------------




8.     Effective Date, Termination and Amendment

        The Plan shall become effective on December 15, 2005 and shall remain in
full force and effect until the earlier of ten years from the date of its
adoption by the Administrator, or the date it is terminated by the
Administrator. The Administrator shall have the power to amend, suspend or
terminate the Plan at any time, provided that any such termination of the Plan
shall not affect Awards outstanding under the Plan at the time of termination.

9.     Repurchase of Vested Awards

        9.1   If Edgen or one of its Subsidiaries terminates the Holder's
employment with Edgen and its Subsidiaries, or the Company or Edgen terminates
the Holder's services as a Director, for any reason other than for Cause,
including disability or the Holder's service is terminated by death, and neither
Edgen, the Company nor a successor to either of them has a class of equity
securities that is Publicly Traded, then the Company shall be obligated to
repurchase all of the Holder's Restricted Common Units that, as of the date of
such termination, are vested. The purchase price paid by the Company shall be
the Fair Market Value of the Common Units as of the date of the Holder's
termination of service. The Company must deliver such purchase price to the
Holder within 180 days of the Holder's termination from service. Notwithstanding
the foregoing, the Company's obligation to deliver payment for the Holder's
Restricted Common Units that the Company is obligated to purchase under this
Section 9.1 shall be suspended, if the Administrator, in its sole discretion,
determines that such payment would result in the Company's, Edgen's or any of
their respective Subsidiary's violation of any agreement relating to the
Company's, Edgen's or any of their respective Subsidiary's Indebtedness for
Borrowed Money. The Administrator shall notify the Holder within 90 days of the
Company's determination that the Company's obligation to deliver payment for the
Holder's Restricted Common Units has been suspended. Beginning on the date on
which the Company, in its sole discretion, determines that the payment would no
longer result in the Company's, or Edgen's or any of their respective
Subsidiary's violation of any agreement relating to the Company's, Edgen's or
any of their respective Subsidiary's Indebtedness for Borrowed Money, the
Company shall have 180 days to complete the repurchase described in this
Section 9.1 by delivering payment for the Restricted Common Units to the Holder.
A Subsidiary of the Company or another designee of the Company may assume the
Company's repurchase obligation under this Section 9.1.

        9.2   If the Holder terminates the Holder's service with the Company
(and its Subsidiaries) for any reason, and neither the Company, Edgen nor a
successor to either of them has a class of equity securities that is Publicly
Traded, then the Company shall have the right, but not the obligation, to
repurchase any or all of the Holder's Restricted Common Units that as of the
date of such termination are vested. The Company must notify the Holder within
90 days of the Holder's termination that the Company will exercise its right to
repurchase the Holder's Restricted Common Units. The purchase price paid by the
Company shall be the Fair Market Value of the Common Units as of the date of the
Holder's termination of service. The Company must deliver such purchase price to
the Holder within 180 days of the Company's notification to the Holder of its
intent to repurchase the common units. Notwithstanding the foregoing, the
Company's obligation to deliver payment for the Holder's Restricted Common Units
that the Company has determined to purchase under this Section 9.2 shall be
suspended, if the Company, in its sole discretion, determines that such payment
would result in the Company's, Edgen's or any of their respective Subsidiary's
violation of the agreement relating to the Company's, Edgen's or any of their
respective Subsidiary's Indebtedness for Borrowed Money. The Administrator shall
notify the Holder within 90 days of the Administrator's determination that the
Company's obligation to deliver payment for the Holder's Restricted Common Units
has been suspended. Beginning with the date on which the Company, in its sole
discretion, determines that the payment would no longer result in the Company's,
Edgen's or any of their respective Subsidiary's violation of the agreement
relating to the Company's or any its Subsidiary's Indebtedness for Borrowed

7

--------------------------------------------------------------------------------




Money, the Company shall have 180 days to complete the repurchase described in
this Section 9.2 by delivering payment for the Restricted Common Units to the
Holder. The Company may designate one of its Subsidiaries or another person to
exercise the Company repurchase right under this Section 9.2.

10.   Transferability

        Except as provided below, Awards may not be pledged, assigned or
transferred for any reason during the Holder's lifetime, and any attempt to do
so shall be void and the relevant Award shall be forfeited. The Administrator
may grant Awards that are transferable by the Holder during his lifetime, but
such Awards shall be transferable only to the extent specifically provided in an
agreement entered into with the Holder. The transferee of the Holder shall, in
all cases, be subject to the Plan, the Limited Partnership Agreement and the
provisions of the Award Agreement between the Company and the Holder.

11.   General Provisions

        11.1 Nothing contained in the Plan, or any Award granted pursuant to the
Plan, shall confer upon any Holder any right to continued employment by, or
service as a Director to, the Company or its Subsidiaries, nor interfere in any
way with the right of the Company or its Subsidiaries to terminate the service
of any Holder at any time.

        11.2 For purposes of this Plan, a transfer of employment among the
Company, Edgen and its Subsidiaries shall not be deemed a termination of
employment.

        11.3 Holders shall be responsible to make appropriate provision for all
taxes required to be withheld in connection with any Award or the transfer of
any Common Units pursuant to this Plan. Such responsibility shall extend to all
applicable Federal, state, local or foreign withholding taxes. The Company
shall, at the election of the Holder, have the right to retain the number of
Common Units whose Fair Market Value equals the amount to be withheld in
satisfaction of the applicable withholding taxes.

        11.4 To the extent that Federal laws (such as the 1934 Act, the Code or
the Employee Retirement Income Security Act of 1974) do not otherwise control,
the Plan and all determinations made and actions taken pursuant hereto shall be
governed by the laws of Delaware and construed accordingly.

8

--------------------------------------------------------------------------------





QuickLinks


EDGEN/MURRAY, L.P. INCENTIVE PLAN (For Edgen and its Subsidiaries) Adopted
December 15, 2005
EDGEN/MURRAY, L.P. INCENTIVE PLAN
